         Case 9:19-cv-00047-DLC Document 141 Filed 03/29/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




 HELENA HUNTERS AND                                     Lead Case No.
 ANGLERS ASSOCIATION, et al.,                         CV 19–47–M–DLC

                Plaintiffs,
                                                      Member Case No.
         and                                         CV 19–106–M–DLC

 ALLIANCE FOR THE WILD
 ROCKIES, et al.,                                          ORDER

                Consolidated Plaintiffs,

         vs.

 LEANNE MARTEN, et al.,

                Defendants/Consolidated
                Defendants.


        Before the Court are two stipulated agreements (Docs. 139, 140),

corresponding to the two pending motions for attorneys’ fees and costs (Docs. 127,

131).

        IT IS ORDERED that the Stipulated Agreement Regarding Motion for

Attorney Fees and Costs (Doc. 139) between Federal Defendants and Plaintiffs

Alliance for the Wild Rockies is APPROVED and incorporated herein. Alliance’s

fee motion (Doc. 131) is DENIED as moot.
                                           -1-
       Case 9:19-cv-00047-DLC Document 141 Filed 03/29/21 Page 2 of 2




      IT IS FURTHER ORDERED that Stipulated Agreement Regarding Motion

for Attorneys Fees and Costs (Doc. 140) between Federal Defendants and

Plaintiffs Helena Hunters is APPROVED and incorporated herein. Helena

Hunters’ fee motion (Doc. 127) is DENIED as moot.

      DATED this 29th day of March, 2021.




                                     -2-
